Citation Nr: 0726914	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-07 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and B. A. J.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1979 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
currently resides in the jurisdiction of the St. Petersburg, 
Florida VARO.  

In April 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  There is no credible supporting evidence that the claimed 
in-service PTSD stressor occurred.  The evidence does not 
establish that the veteran engaged in combat with the enemy.  

2.  Prior to March 1, 2006, the veteran's service-connected 
disabilities did not render him unable to secure or follow a 
substantially gainful occupation.  Effective March 1, 2000, 
his schedular rating is not less than total.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2001 (for PTSD) and April 
2006 (for increased compensation), and up-dated in January 
2007, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection for PTSD and 
for a TDIU award; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in April 
2006 and January 2007 to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the veteran had adequate time to participate effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in that case was provided to the veteran 
in April 2006 and April 2007.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  Attempts have 
been made to verify the veteran's claimed PTSD stressors and 
the veteran has been informed that those attempts were 
unsuccessful, and that he has the ultimate responsibility for 
supporting his claim.  

PTSD

The veteran seeks service connection for PTSD, which he 
contends he has as the result of a stressful incident while 
he was on active service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

Discussion

Service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred.  In 
this case, as discussed below, despite extensive development, 
there is no credible supporting evidence that the claimed in-
service stressor actually occurred.  Because the claim must 
be denied for this reason, the medical reports and diagnoses 
will not be set forth in detail.  The Board has considered 
the entire extensive medical record in this case.  There are 
many diagnoses of PTSD by private and VA medical personnel.  
A few of these diagnoses link PTSD to the trauma of childhood 
abuse.  Most of the diagnoses accept the veteran's report of 
an incident that he claims happened while on a secret mission 
and link the PTSD diagnosis to that incident.  Other 
psychiatric diagnoses have also been made.  

The veteran contends that he has PTSD as the result of an 
incident while on a secret temporary duty assignment in 
Turkey.  In various statements, including those given to 
medical personnel, as well as RO and Board hearings, the 
veteran has reported that after he completed training, in 
July 1980, he was taken to a base in Turkey to install 
communications equipment; and that after a few days, the base 
was attacked with small arms fire, which caused an oxygen 
tank to explode, killing several team members, including a 
close friend.  The veteran reports that he was burned and 
hospitalized in Germany for about a week.  An officer 
reportedly saw him in the hospital and told him that the 
matter was secret and had him sign a paper to the effect that 
he would keep the matter secret.  He subsequently returned to 
duty in the continental United States.  

The Board has reviewed the evidence and finds no credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The service medical records do not show that the veteran was 
ever out of the country.  They show no treatment in Germany.  
They show no burns, treatment for burns, or residuals of 
burns.  The veteran's skin was examined prior to separation 
from service and the only abnormality was non-steatic type 
eczema.  The service-connected hearing loss merely reflects 
that a hearing loss had its onset or was aggravated in 
service and does not establish that the veteran was near an 
explosion, as claimed.  

On VA examination in September 1982, a few months after 
service, the veteran reported a rash on his arms had cleared 
up and the examiner found no evidence of disease.  At that 
time, the veteran did report, temporary duty assignments to 
the Azores, England, Germany, and Italy.  While this would 
support the occurrence of temporary duty outside the 
continental United States, it would be against an assignment 
to Turkey.  

Similarly, the service personnel records do not reflect 
foreign service.  

The veteran has argued that a record of vaccinations supports 
foreign service.  The record shows he received Typhoid and 
Trivalent Sabin vaccines on July 15, 1980.  He submitted a 
copy of Air Force Joint Instruction 48-10, dated 1 November 
1995.  On page 6, it indicates that the trivalent Oral Polio 
Vaccine was given to every one.  Typhoid vaccine was to be 
given to alert forces and personnel deploying to endemic 
areas (page12).  Alert forces include aircrew personnel, 
individuals and members of units subject to rapid deployment 
to any theater of operations by virtue of their assignment or 
mission function (page 7).  The veteran's service personnel 
records show that he supported a tactical airlift wing and 
his commander may well have wanted newly assigned personnel 
to be capable of rapid deployment.  Further, these 
instructions show vaccination policy some 15 years after the 
event and after the Persian Gulf War.  The Board finds that 
the vaccination record by itself or in conjunction with other 
evidence of record merely indicates preparation for possible 
deployment consistent with his position and does not indicate 
that the deployment actually happened or even that there was 
a likely possibility that it happened.  

In January 2002, the National Personnel Records Center 
notified the veteran that TDY (temporary duty) orders were 
not a matter of record.  

In April 2002, the United States Armed Services Center for 
Unit Records Research responded to a request to verify the 
veteran's stressors.  An extract from the veteran's unit 
higher headquarters covered the period from July through 
September 1980.  However, the report did not report any 
member of the unit deploying overseas.  Available casualty 
files did not list the person named by the veteran as wounded 
or killed in action during the veteran's tour.  

In letters dated in July 2002 and June 2003, the commander of 
the base reported that since 1980, the base had changed 
commands and all previous records had been disposed of.  

The veteran has submitted various articles from the internet 
and other sources, which relate to other clandestine 
activities, but do not document the mission or incident 
claimed by the veteran.  

The veteran has also submitted copies of reports covering 
units in Europe and Turkey.  There is no dispute that the 
United States Air Force has units in these areas.  There is 
nothing in any of these reports which would document the 
mission or incident claimed by the veteran.  Actually, these 
reports are against the claim because they indicate that 
there were resources in Europe and Turkey to meet 
communications needs and cast doubt on the need for a secret 
mission originating in the United States.  

The veteran has also submitted lay witness statements which 
speak of the onset of psychiatric symptoms in January 2000.  
There is no indication that any of the lay witnesses, 
including the veteran's wife, have any personal knowledge of 
the claimed mission or stressor incident during service.  

Similarly, both VA and private medical personnel have 
provided various diagnoses, including PTSD, considering the 
veteran's report of a stressor in service and his reports of 
re-experiencing it.  However, there is nothing to indicate 
that any of these medical personnel have personal knowledge 
of the claimed mission or stressor.  

The extensive file shows that all reasonable efforts have 
been made to verify the claimed stressor.  However, there is 
no evidence that documents any overseas service; there is 
nothing that documents the claimed burns requiring 
hospitalization, and nothing which documents the claimed 
stressor incident.  The extensive negative records, discussed 
in detail above, form a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The veteran claimed increased ratings and service connection 
for additional disabilities in March 2000.  He also reported 
that he had not worked in 3 months due to illness and 
hospitalization.  A formal TDIU claim was received in May 
2001.  Therein, the veteran reported that he had completed 
high school and had worked as a city carrier for the U. S. 
Postal Service (USPS) from April 1983 to June 2000.  He had 
had additional training as a USPS inspector.  

In a June 2006 rating decision, the RO granted a 100 percent 
rating for a myocardial infarction, status post angioplasty 
and stenting, associated with hypertension, effective the 
date of hospitalization for the veteran's second heart 
attack, March 1, 2006.  The grant of a 100 percent schedular 
rating changes the scope of the issue.  See Green v. West, 11 
Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34- 35 (1994) (a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent); VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for 
TDIU may not be considered when a schedular 100-percent 
rating is already in effect).  Specifically, the grant of the 
100 percent schedular rating does not foreclose the 
possibility that the veteran could be awarded TDIU prior to 
March 1, 2006, but it does foreclose a TDIU award after that 
date.  

At the time of the veteran's first heart attack, a temporary 
100 percent rating was assigned for the heart disorder, from 
September 27, 2003, with reduction to 10 percent, effective 
January 1, 2004.  

The veteran's other service-connected disabilities are 
hypertension, rated as 20 percent disabling from April 1982; 
a bilateral hearing loss, rated as 20 percent disabling from 
March 2000; tinnitus, rated as 10 percent disabling from 
March 2000; and erectile dysfunction rated as noncompensable 
from March 2000.  His combined evaluation was 20 percent from 
April 1982, 40 percent from March 23, 2000, 100 percent from 
September 27, 2003, 50 percent from January 1, 2004, and 100 
percent from March 1, 2006.  These evaluations did not meet 
the schedular requirements of 38 C.F.R. § 4.16(a).  
Nevertheless, 38 C.F.R. § 4.16(b) provides that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  Citing 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b), the RO rating board held that 
referral was not warranted because the evidence did not show 
a marked interference with employment or frequent periods of 
medical treatment due to service-connected disability.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the service-connected disabilities prevent the 
veteran from performing the physical and mental acts required 
by substantially gainful employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Discussion

Reports of admission to a private hospital, in January 2000, 
show that the veteran had a history of recurrent falling and 
had experienced 2 falls in the last 24 hours.  A chest X-ray 
suggested mild acute congestive heart failure.  An 
echocardiogram showed mild hypertensive heart disease with 
concentric left ventricular hypertrophy and well preserved 
ventricular systolic function.  The concluding assessment was 
that neurology and cardiology studies were normal.  
Additional assessments included hypertension, alcohol abuse, 
upper respiratory infection and possible cardiac failure.  
The discharge diagnoses were mental status changes, syncope, 
hypotension probably secondary to dehydration, and influenza 
syndrome.  These medical records show that the service-
connected disabilities did not have a significant impact on 
his employment.  

The veteran was admitted to another private hospital in 
February 2000.  He was seen by a neurology consultant, D. H. 
C., M.D.  The physician noted that the veteran was 
experiencing partial complex seizures that had been occurring 
on a daily basis for the past 5 weeks and sporadically over 
the past 26 years.  It was felt that the veteran could not 
drive for 6 months, pending evaluation.  The doctor expressed 
the opinion that the veteran was capable of carrying out his 
duties, except for driving at the postal service and could 
return to full duty, except for driving.  He had no 
restrictions on the amount of standing, sitting, lifting, 
reaching, or other work activities he could do.  Here, again, 
a doctor expresses an opinion to the effect that the veteran 
can perform many of the tasks required by substantially 
gainful employment, and does not relate his limitations to 
his service-connected disability.  

The veteran was again admitted to a private hospital in April 
2000.  He reported a history of child abuse with multiple 
head injuries and loss of consciousness, with onset of 
seizures at age 15.  Blood pressure was within normal limits, 
at 110/80.  It was the impression that post-traumatic complex 
partial seizures should be considered and further testing 
should be done.  Magnetic resonance imaging of the brain was 
read as showing mild abnormalities.  

In June 2000, S. V. d. W., M.D., Ph.D., wrote that the 
veteran's wife had been her patient since April 1997 and she 
had known the veteran during that period.  In June 2000, his 
global functioning deteriorated markedly, with periods of 
total unresponsiveness thought to be seizures.  Testing 
showed he was not having seizures.  A psychiatrist diagnosed 
severe depression and PTSD.  She expressed the opinion that 
the veteran was no longer able to perform his duties at the 
Post Office despite psychogenic medication.  Similar 
information was provided in November 2000.  

In June 2000, a private psychiatrist, W. G. L., M.D., wrote 
that the veteran was diagnosed with major depression and 
PTSD.  He was evaluated in June 2000 and was unable to return 
to work anytime in the near future.  In July 2000, the doctor 
again noted diagnoses of major depression and PTSD.  

Also in June 2000, a private psychologist, K. W., Ph.D., 
diagnosed PTSD, major depression, and a conversion disorder.  
She expressed the opinion that due to his feelings about the 
postal service, it was unlikely that the veteran would be 
able to return to work without exacerbation of his symptoms.  
Similar information was provided in November 2000.  

In June 2000, the veteran came to a VA medical center and 
reported that his civilian occupation was a computer 
technician and postal worker.  He reported serving in the Air 
Force from 1979 to 1985, as a radio technician, serving in 
Europe, Turkey, and the United States.  He denied alcohol and 
drug use and significant childhood illness.  He complained of 
tension headaches with depression.  Examination and testing 
led to discharge diagnoses of fugue state, not otherwise 
specified, history of depression, PTSD, borderline 
personality characteristics, and controlled chronic 
hypertension.  

The veteran was examined for his hypertension in June 2000.  
Repeat readings were within normal limits.  

The report of VA hospitalization, in July 2000, noted that 
the veteran had severe depression and PTSD from childhood 
abuse and had experienced severe emotional instability since 
his father underwent heart surgery in December 1999.  
Diagnoses were PTSD, depression, borderline personality 
disorder, and hypertension.  Subsequent VA clinical records 
are in evidence.  

The report of psychiatric evaluation by J. C., M.D., dated in 
August 2000, had diagnoses of major depression, severe with 
suicidal and homicidal ideation, PTSD with dissociative 
episodes and hypertension.  

In November 2000, D. D. P., M.D., reported that the veteran 
had been his patient for 15 years.  The veteran had repeated 
falls on the job and was unable to drive.  He also had 
trouble breathing and, despite treatment, his lungs were 
still not 100 percent.  The doctor wrote that he had seen a 
man capable of working 40 to 60 hours a week reduced to not 
being able to hold down a job  A very independent man became 
very dependent.  The doctor was not sure if the veteran would 
ever be capable of returning to work.  The future looked dim.  

In a letter dated in November 2000, a postmaster reported a 
change in the veteran's job performance and personality over 
the last year.  He was no longer outgoing, quick, and 
hardworking.  He appeared confused, and slower in movement, 
thinking and speech.  He was no longer able to perform his 
duties and they had been unable to find other duties that the 
veteran could handle.  

The veteran submitted a diary of symptoms he experienced from 
June through November 2000.  In statements, dated in November 
and December 2000, the veteran's wife and other lay witnesses 
described the change in the veteran.  

In February 2001, the veteran was examined for VA by M. P. 
M.D.  The diagnosis was severe PTSD, major depression and 
chronic anxiety disorder.  The doctor commented that the 
veteran had a lot of stress from loss of relationships, loss 
of work, loss of home, and financial difficulties.  The 
doctor opined that the veteran worked at a 30 percent to 40 
percent level.  With the help of medication, he had been 
experiencing episodes less frequently and less severity, but 
he still had episodes when he was not able to drive or be 
left alone.  He would probably never be able to make a 
living.  

A licensed clinical social worker, B. A. J., provided several 
statements, including those of May 2002, June 2002, December 
2002, December 2003, and March 2004, as well as testimony at 
the September 2003 RO hearing and the April 2007 Board 
hearing.  The social worker stated that the veteran had PTSD 
as a result of a covert operation in Turkey and that he was 
unable to work.  

A private hospital report shows that a cardiac 
catheterization was done in September 2003, to evaluate 
coronary disease.  The conclusion was critical 2 vessel 
coronary artery disease, elevated left heart filling 
pressures, and borderline normal left ventricular size and 
systolic function.  Angioplasty and stent placement were 
successfully done.  Left ventriculography showed an ejection 
fraction of 60 percent and mild inferior wall hypokinesis.

The veteran was seen, in October 2003, for a follow-up visit 
with private physician, C. F. M., M.D.  The doctor noted the 
veteran underwent a successful angioplasty and stenting of 
the left anterior descending artery after he sustained an 
inferior wall myocardial infarction and was doing well.  The 
impression was non-Q-wave myocardial infarction, coronary 
artery disease, status post angioplasty and stenting of 90 
percent left anterior descending artery, status post 
successful angioplasty and stenting of right coronary artery, 
hypertension, dizziness, dyslipidemia, and PTSD.  The doctor 
expressed the opinion the hypertension and PTSD contributed 
to the myocardial infarction.  

A VA clinical record dated in September 2005 reflects that 
testing showed a workload of 7 MET's (metabolic equivalents).  

The veteran was admitted to a private hospital in March 2006 
for another myocardial infarction.  On VA examination in June 
2006, MET's were estimated at less than 4.  

The veteran and his wife, as well as a social worker 
testified at an RO hearing in September 2003 and an April 
2007 Board hearing.  They indicated that the veteran was 
unable to work because of his psychiatric problems.  

Conclusion

A TDIU rating can be awarded if service-connected 
disabilities prevent the veteran from engaging in 
substantially gainful employment.  The medical evidence here 
indicates that the veteran's non-service-connected 
psychiatric disability is the main cause of his inability to 
pursue substantially gainful employment.  Whenever the 
veteran's hypertension was tested, it was well controlled.  
There is no evidence that the service-connected hearing loss, 
tinnitus, or erectile dysfunction caused any difficulty 
working.  A workload of 7 MET's in September 2005 would 
support a 30 percent disability rating.  38 C.F.R. § 4.104, 
Code 7006 (2006).  This would result in a combined rating of 
60 percent for all of the service-connected disabilities.  
38 C.F.R. § 4.25 (2006).  This would not meet the schedular 
requirements of 38 C.F.R. § 4.16(a).  More significantly, the 
foregoing evidence does not indicate that an extraschedular 
rating is warranted.  While the service-connected 
disabilities cause some economic inadaptability, this is 
taken into account in the evaluation assigned and there is no 
showing of total individual unemployability due to these 
disabilities.  The evidence of record does not include 
evidence that would take the veteran's case outside the norm.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Service connection for PTSD is denied.  

A TDIU award is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


